Order unanimously affirmed, without costs. Memorandum: Respondent forfeited any claim regarding a deprivation of the statutory right to a speedy trial (Family Ct Act §§ 310.2, 340.1) when he entered a plea of guilty (cf. People v O'Brien, 56 NY2d 1009, 1010; People v Suarez, 55 NY2d 940; People v Friscia, 51 NY2d 845, 847). This determination is without prejudice, however, to a postjudgment application by respondent, if he be so advised, challenging the knowing nature of his guilty plea (see, People v Montanus, 90 AD2d 992). (Appeal from order of Erie County Family Court, Sedita, J.—juvenile delinquency.) Present—Callahan, J. P., Doerr, Boomer, Green and Lawton, JJ.